Exhibit 10.6

 

ANNUAL STOCK UNIT AWARD AGREEMENT

ADDENDUM

 

THIS ADDENDUM TO THE ANNUAL STOCK UNIT AWARD AGREEMENT provides the rules and
procedures relating to the grant of the Annual Stock Unit Award and the
operation of the Restricted Stock Unit Account and the Dividend Equivalent Unit
Account.

 

A.                                    Definitions.  Any capitalized terms used,
but not defined, in this Addendum shall have the meaning set forth in the Annual
Stock Unit Award Agreement.  Whenever the following terms are used in the Annual
Stock Unit Award Agreement or in this Addendum, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:

 

1.                                      2008 Agreement means the Employment
Agreement, dated as of December 22, 2008, by and between Colleague and City
National Corporation, as amended.

 

2.                                      2010 Agreement means the Amended and
Restated Employment Agreement made as of the 24th day of June, 2010, by and
between Colleague, City National Bank and City National Corporation, as amended
on March 14, 2012 and July 14, 2014.

 

3.                                      Change in Control Event shall have the
meaning assigned to it in the Plan.

 

4.                                      Disability means Colleague shall become
incapable of fulfilling his obligations because of injury or physical or mental
illness which shall exist or may reasonably be anticipated to exist for a period
of twelve (12) consecutive months or for an aggregate of twelve (12) months
during any twenty-four (24) month period.

 

5.                                      Dividend Equivalent Unit Account means
the memorandum account maintained by the Company or its agent on behalf of
Colleague which is credited with Dividend Equivalent Units.

 

6.                                      Dividend Equivalent Unit means a unit of
measurement which is deemed for bookkeeping and payment purposes to represent
one dollar ($1.00).

 

7.                                      Fair Market Value shall have the meaning
assigned to it in the Plan.

 

8.                                      Restricted Stock Unit means a non-voting
unit of measurement which is deemed for bookkeeping and payment purposes to
represent one outstanding share of Common Stock of the Company.

 

9.                                      Restricted Stock Unit Account means the
memorandum account maintained by the Company on behalf of each Colleague which
is credited with Restricted Stock Units under the Annual Stock Unit Award
Agreement.  Each Restricted Stock Unit represents the right to receive a
distribution of cash in the amount of the Fair Market Value of one Share at the
date of distribution as provided in the Annual Stock Unit Award Agreement and
this Addendum.

 

10.                               Shares shall have the meaning assigned to it
in the Plan.

 

11.                               Vested RSUs means the earned Restricted Stock
Units (determined in accordance with Section 1(a) of the Annual Stock Unit Award
Agreement) with respect to which the forfeiture restrictions set forth in
Section 2(b) of the Annual Stock Unit Award Agreement have lapsed.

 

B.                                    Restricted Stock Unit Account.  As soon as
practicable following the Award Date, the Company shall credit Colleague’s
Restricted Stock Unit Account with the target number of Restricted Stock Units
awarded determined in accordance with Section 1(a)(ii) of the Annual Stock Unit
Award Agreement.

 

--------------------------------------------------------------------------------


 

C.                                    Dividend Equivalent Unit Account. As soon
as practical following each of the Company’s dividend payable dates, Colleague’s
Dividend Equivalent Unit Account shall be credited with the number of Dividend
Equivalent Units equal to the dividends paid by the Company during the quarter
on a number of Shares equal to the aggregate number of Restricted Stock Units
credited to Colleague’s Restricted Stock Unit Account as of the record date for
such quarter’s dividend payment.

 

D.                                    Lapse of Forfeiture Restrictions.  The
Restricted Stock Units are subject to forfeiture based on continued service
until the forfeiture restrictions lapse in accordance with Section 2(b) of the
Annual Stock Unit Award Agreement.

 

Notwithstanding the forfeiture provision in Section 2(b) of the Annual Stock
Unit Award Agreement, the service-based forfeiture restrictions on the
Restricted Stock Units shall immediately lapse:

 

·                  upon Colleague’s termination of employment by the Company
without good cause or by Colleague for good reason (as those terms are defined
in the 2010 Agreement) prior to a Change in Control Event;

 

·                  upon Colleague’s voluntary termination of employment for any
reason or by the Company without good cause (as such term is defined in the 2010
Agreement) on or after expiration of the 2010 Agreement as provided in
Section 10(f) of the 2010 Agreement and prior to a Change in Control Event;

 

·                  upon Colleague’s termination of employment by the Company
without cause or by Colleague for good reason (as those terms are defined in the
2008 Agreement) following a Change in Control Event; or

 

·                  upon Colleague’s termination of employment due to death or
Disability.

 

E.                                     Distributions.

 

1.                                      Subject to Section G, the Vested RSUs
with respect to which the forfeiture restrictions as set forth in Paragraph
2(b) of Colleague’s Annual Stock Unit Award Agreement lapse on a Vesting Date
and the Dividend Equivalent Units credited to Colleague’s Dividend Equivalent
Unit Account in respect of such Vested RSUs shall be converted to cash as of the
Vesting Date and be paid to Colleague (or, in the event of his or her death,
Colleague’s Beneficiary) in a lump sum payment as soon as reasonably practicable
following the Vesting Date, but in no event later than thirty (30) days
thereafter.

 

2.                                      Subject to Section G, the Vested RSUs
with respect to which the forfeiture restrictions as set forth in Paragraph
2(b) of the Colleague’s Annual Stock Unit Award Agreement lapse upon an event
specified in Section D of this Addendum and the Dividend Equivalent Units
credited to Colleague’s  Dividend Equivalent Unit Account in respect of such
Vested RSUs shall be converted to cash as of the date of the applicable event
specified in Section D of this Addendum and paid (a) if the applicable event
specified in Section D occurs on or after the first February 15 following the
end of the Performance Period, as soon as reasonably practicable (but in no
event later than thirty (30) days following such event) or (b) if the applicable
event set forth in Section D occurs prior to the first February 15 following the
end of the Performance Period, during the seventy-five (75) day period beginning
on the first January 1 following the end of the Performance Period; provided
that, notwithstanding the foregoing, if the applicable event set forth in
Section D occurs within twenty-four months following a Change in Control Event
that constitutes a “change in control event” within the meaning of Treasury
Regulation

 

2

--------------------------------------------------------------------------------


 

Section 1.409A-3(i)(5), payment will be made as soon as reasonably practicable
(but in no event later than thirty (30) days following the occurrence of such
event set forth in Section D).

 

F.                                      Adjustments in Case of Changes in Common
Stock.  If there shall occur any change in the outstanding Shares of the
Company’s Common Stock such as described in Section 6.2(a) of the Plan, the
Company shall make such proportionate and equitable adjustments consistent with
the effect of such event on stockholders generally, as the Committee determines
to be necessary or appropriate, in the number, kind and/or character of
Colleague’s Restricted Stock Units or other securities, property and/or rights
contemplated hereunder, including any appropriate adjustments to the market
prices used in the determination of the number and Restricted Stock Units, and
in rights in respect of Colleague’s Restricted Stock Unit Account credited under
Colleague’s Annual Stock Unit Award Agreement so as to preserve the benefits
intended.

 

G.                                    Plan Construction.  It is the intent of
the Company that the Annual Stock Unit Award shall comply with Section 409A of
the Code, and the Annual Stock Unit Award Agreement and this Addendum shall be
interpreted in a manner which is consistent with the foregoing intent.  Any
provisions of the Annual Stock Unit Award Agreement and this Addendum which
would not comply with the requirements of Section 409A of the Code and the
Treasury Regulations adopted thereunder shall be deemed to be modified or
eliminated in order to comply with these requirements.  Sections 10(h) and 24 of
the 2010 Employment Agreement addressing the application of Section 409A of the
Code is hereby incorporated by reference.  Notwithstanding anything in the Plan,
the Annual Stock Unit Award Agreement or the Addendum to the contrary, in the
event of a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), the Company may terminate the Annual Stock Unit Award
granted hereunder in a manner consistent with Section 1.409A-3(j)(ix)(B) of the
Treasury Regulations under Section 409A of the Code.

 

H.                                   Unfunded Plan.  The liability of the
Company to Colleague under the Annual Stock Unit Award Agreement shall be that
of a debtor only pursuant to such contractual obligations as are created by the
Plan, the Annual Stock Unit Award Agreement and this Addendum, and no such
obligation of the Company shall be deemed to be secured by any assets, pledges,
or other encumbrances on any property of the Company.  The Company has not
segregated or earmarked any of the Company’s assets for the benefit of Colleague
or his beneficiary or estate, and the Plan does not, and shall not be construed
to, require the Company to do so.  Colleague and his beneficiary or estate shall
have only an unsecured, contractual right against the Company with respect to
any Annual Stock and such right shall not be deemed superior to the right of any
other creditor.

 

G.                                    Clawback.  Section 7(e) of the 2010
Agreement addressing clawback is hereby incorporated by reference.

 

3

--------------------------------------------------------------------------------